861 F.2d 1546
Leonard M. HARRELL, Plaintiff-Appellee,v.Doyle Alva WESTER, Eugenia W. Pelt and Billy Wester Dickson,Defendants,Pencie W. Wester, Defendant-Appellant.
No. 87-3716.
United States Court of Appeals,Eleventh Circuit.
Dec. 27, 1988.

J. Paul Griffith, Griffith & Griffith, Frank A. Baker, Marianna, Fla., for defendant-appellant.
Ben Kirbo, Bainbridge, Ga., for plaintiff-appellee.
Appeal from the United States District Court For the Northern District of Florida, C. Roger Vinson, Judge.
ON PETITION FOR REHEARING
(Opinion August 29, 1988, 11 Cir., 853 F.2d828).
Before TJOFLAT, VANCE and COX, Circuit Judges.
PER CURIAM:


1
On petition for rehearing appellee brings to our attention that the award by the district court that was the subject of this appeal included only $84,285.55 attributable to the proceeds of 284.43 acres of undistributed estate lands ordered to be conveyed to the plaintiff.  The remaining $13,788.72 was awarded to the plaintiff in connection with a matter not directly related to the subject of this appeal and is not affected by our decision in this case.


2
Accordingly our opinion is modified to reverse only so much of the district court award as is equal to $84,285.55.  The petition for rehearing is otherwise DENIED.